Title: From George Washington to Matthias Ogden, 4 December 1782
From: Washington, George
To: Ogden, Matthias


                        
                            Sir
                             4 December 1782
                        
                        You will proceed with the first Regt of New Jersey to relieve the Corps of Light Infantry on the Lines—One
                            entire Company is to be posted at the Block House of Stoney Point, another Company is to garrison the Works of Ver Plank’s
                            Point, and the remaining seven Companies (the Lt Company having joined) one to be stationed near the Croton, in such
                            manner as shall be best adapted to prevent surprize & cover the Country from the incursions of the Enemy; for
                            these purposes you may either extend your Patroles to Bedford, or post one of the Companies at that place; and keep such
                            Scouts & Patroles continually in front, as you shall judge necessary.
                        To cut off absolutely, all manner of illicit intercourse & commerce between the Citizens of these
                            States & the Enemy, is an object of much importance, to which you will please to pay the greatest attention—and I
                            wish you to use your endeavours to detect & apprehend all Persons whatsoever, who are concerned in driving Cattle;
                            or furnishing supplies to any of the Enemy’s Posts.
                        It is my wish, in cantoning the Corps, that you will keep each Company as compact as may be, changing the
                            position very frequently, and taking every precaution to prevent the Enemy from making a strike at any of your
                            Detachments—At the same time you will be particularly careful not to suffer your Men to be guilty of any instances of
                            abuse to the Inhabitants, or violation of private Property—In a word, I rely upon it, that any common vigilance, &
                            the strictest discipline, will be maintained while the Regt is on this command.
                        You will be pleased to send all Deserters & Persons coming from the Enemy directly to Head Quarters;
                            and to forward to me the earliest information you shall be able to obtain of any remarkable occurrence on the part of the
                            Enemy; keeping an exact account of your Proceedings and making a general Report, as soon as you are relieved; at which time you will deliver over these Instructions to the relieving Officer for the government of
                            his conduct. Given at Hd Qrs Newburg this 4th day of Decr 1782.

                        
                            P.S. Should you receive intelligence of any Movement of the Enemy, which may affect the Posts in the
                                Highlands, you will not fail to communicate it instantly to Genl Knox at West Point.
                        

                    